DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/148,585 filed 14 January 2021. Claims 1-9 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 14 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control device of an automatic transmission for vehicle, the automatic transmission for vehicle comprising: an input shaft to which a driving force is input; an output member which outputs a driving force; a plurality of planetary gear mechanisms which transmit the driving force input to the input shaft to the output member; and a plurality of engagement mechanisms capable of establishing a plurality of shift stages by switching a transmission path of the driving force in the plurality of planetary gear mechanisms, wherein one of the plurality of engagement mechanisms is a mechanical engagement mechanism which is switchable between: a first state in which only rotation of a .
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, claim 1 is directed to a specific transmission design, as well as a control system that includes a reverse preparation process. These specific features, in combination with the remaining limitations, are not taught or rendered obvious by the prior art. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2009/0045026 teaches a dual clutch transmission that includes a selectable clutch. However, the reference fails to teach or render obvious the specific construction as well as the control system of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659